UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7329


MATTHEW WAKEFIELD, In Propria Persona,

                Plaintiff - Appellant,

          v.

CIRCUIT COURT OF VIRGINIA, d/b/a Karin Riley Porter,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:16-cv-00666-AJT-JFA)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Wakefield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew     Wakefield   appeals       the   district   court’s     order

dismissing his complaint as frivolous under 28 U.S.C. § 1915A(b)

(2012).   We have reviewed the record and find that this appeal

is   frivolous.        See    28   U.S.C.    § 1915(e)(2)(B)(ii)       (2012).

Accordingly, we dismiss the appeal for the reasons stated by the

district court.     Wakefield v. Circuit Court of Va., No. 1:16-cv-

00666-AJT-JFA (E.D. Va. Aug. 26, 2016).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   DISMISSED




                                      2